UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 7, 2015 (December 2, 2015) RENTECH, INC. (Exact name of registrant as specified in its charter) Colorado 1-15795 84-0957421 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 10877 Wilshire Boulevard, 10th Floor Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 571-9800 RENTECH NITROGEN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 1-35334 45-2714747 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 10877 Wilshire Boulevard, 10th Floor Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(310) 571-9800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officer. Effective December 4, 2015, Mr. Dan J. Cohrs ceased to be the executive vice president, chief financial officer and treasurer of Rentech, Inc., or Rentech, and the chief financial officer of the general partner of Rentech Nitrogen Partners, L.P., or Rentech Nitrogen. Mr. Cohrs will continue in employment in a non-officer role with each entity through December 18, 2015 in order to assist with the transition of his duties. Mr. Jeffrey R. Spain was appointed as chief financial officer of each of Rentech and the general partner of Rentech Nitrogen effective December 4, 2015. Mr. Spain’s compensation arrangements were not modified in connection with such appointment.
